Citation Nr: 1720606	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-17 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to rating in excess of 10 percent for left knee degenerative arthritis, history of chronic synovitis and chondromalacia patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Reigonal Office (RO) in Detroit, Michigan.

The Veteran testified at a January 2013 Board videoconference hearing, and a transcript of the hearing has been associated with the claims file.  The Veterans Law Judge who conducted the hearing has since retired from the Board; therefore, the Veteran was entitled to another hearing, if desired.  VA notified the Veteran of his right to an additional Board hearing in March 2015; however, the Veteran did not respond within 30 days of such notification.

In March and October 2014 and in July 2015, the Board remanded the claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Significantly, the United States Court of Appeals for Veterans' Claims (Court) has recently held that 38 C.F.R. § 4.59 (2016) creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities. Correia v. McDonald, 21 Vet. App. 158 (2016).  Specifically, the Court concluded that the final sentence of 38 C.F.R. § 4.59 required testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id.  A review of the evidence of record reveals that the prior knee examinations, to include the most recent examination conducted in May 2014, fail to fully comply with the Court's holding in Correia.  As such, remand is required to obtain an adequate examination regarding the Veteran's service-connected left knee.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a current VA examination to determine the severity, manifestations, and effects of his service-connected left knee disability.  The examiner must review the claims file in conjunction with the examination.  The examiner must specifically test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left knee, and right knee if undamaged.  If the examiner is unable to conduct any required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should also comment on instability or subluxation, and, if present, whether it is slight, moderate, or severe in nature. Additionally, the examiner should clearly document all functional impairment as a result of the Veteran's service-connected left knee disability. 

2.  Following the completion of the foregoing, the AOJ should readjudicate the Veteran's claim.  If any benefit sought on appeal is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




